DETAILED ACTION
Claims 1-20 are pending. 
Priority
The instant application claims foreign priority to JP2019-173297 filed on 09/24/2019 and a receipt of a certified copy of that document is acknowledged. However, no English translation of the foreign priority document has been provided, therefore the effective filing date of the instant claims is considered to be the actual filing date of the application, 9/23/2020. See 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
	The clarity of claims 3, 9, 10, and 14 could be improved if the phrase “wherein a concentration” was rewritten as “wherein the concentration”. The suggested language would make clear that the recited “concentration” is the concentration when considering the entire volume of recited “first reagent” or “mixture” as opposed to a potential concentration within some fraction of the reagent or mixture. Use of the definite article “the” would raise no issue of lack of antecedent basis because it is inherent that the compound of Formula (I), the nonpolar amino acid, and the pyrogallol or gallic acid of claims 3, 9 and 10, and 14, respectively, is present at a certain concentration when considering the entire volume of the first reagent (claims 3, 9, and 14) or mixture (claim 10). 
	For similar reasons, the clarity of claims 4 and 15 could be improved if the phrase “wherein a mass” was re-written as “wherein the mass”.

Claim Objections
Claims 1, 5-8, 11-13, and 19-20 objected to because of the following informalities:  
Claim 1 is objected to because “regent” is misspelled in line 4. Substitution of “reagent” for “regent” is suggested.
Claim 6 recites “the metal ion is at least one selected from [alternative types]”. The claim is objected to because the singular “the metal ion” cannot logically include a plurality of metal ion types, as is embraced by “at least one”. The situation can be addressed by substituting “at least one metal ion” for “a metal ion” in claim 5, and by substituting “the at least one metal ion is selected” for the phrase “the metal ion is at least one selected” in claim 6. Claims 7, 8, 11, 12, 16, 17, 18, and 20 have similar issues and should be similarly addressed. 
Claim 6 recites “at least one selected from the group consisting of a zinc ion, an aluminum ion and a manganese ion” in lines 1 and 2. The claim is objected to because it is unclear if the metal ion can be any one of a zinc ion, an aluminum ion, or a manganese ion, or if it must either be a zinc ion or an aluminum ion and a manganese ion as there is no oxford comma between “an aluminum ion” and “a manganese ion”. If it is intended that the metal ion can be any one of these recited ions, a comma should be added after aluminum ion to improve clarity of the claim. Claims 16 and 19 have similar issues and should be similarly addressed. 
Claims 13 and 19.  
Claim 17 is objected to because it lacks an article before “nonpolar amino acid”.  The issue can be addressed by substituting the phrase “at least one nonpolar amino acid” for the phrase “nonpolar amino acid at least one”.  This would also address the objection to claim 17, raised above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the nonpolar amino acid" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 from which claim 20 depends does not introduce a nonpolar amino acid.  It is unclear which nonpolar amino acid is being referred to in claim 20. Thus, claim 20 is indefinite as it is unclear which nonpolar amino acid is being referred to in the recitation of “the nonpolar amino acid” in line 2. This rejection could be overcome by substituting the phrase “at least one nonpolar amino acid” for the phrase “the nonpolar amino acid at least one”. This would also address the objection to claim 20, raised above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., US20170059594 in view of Lin et al., 2014 (Pharmaceutical Biology, Vol. 52 (11), p. 1429-1434).
	Yoshida discloses a method for measuring activated partial thromboplastin time (APTT) (paragraph [0007]). The method comprises mixing a first reagent comprising an ellagic acid compound and a phospholipid with a blood specimen then further mixing the obtained mixture with a second reagent containing a calcium salt to obtain a measurement sample (paragraphs [0006]-[0009]). Ellagic acid acts as a clotting activator in the assay. Yoshida also discloses a step of measuring the activated partial thromboplastin time of the measurement sample obtained in the second mixing step (“a step of measuring activated partial thromboplastin time of the measurement sample obtained in the second mixing step” paragraph [0010]. 
	Yoshida does not disclose a reagent comprising a compound represented by Formula (I). 
	Lin discloses testing gallic acid isolated from Sedum aizoon for its hemostatic activity in the APTT test (Abstract). Specifically, Lin discloses testing three concentrations of gallic acid isolated from the herb Sedum aizoon, commonly used in Chinese medication to stop bleeding, for its hemostatic activity using the STA-revolution automatic coagulation analyzer with its corresponding APTT reagent, followed by addition of CaCl2 (p. 1429, left column, first paragraph, right column, first paragraph, p. 1430, left column, second paragraph-fourth paragraph, right column, first passage and third paragraph, Figures 1-2, p. 1432, right column, third and fourth paragraphs, Tables 1-2, p. 1433, right column, last paragraph, p.1434, left column, first paragraph-second paragraph). Lin injected mice with three concentrations of gallic acid and allowed for 60 minutes of incubation before extracting blood samples from the eyes of the mice. The obtained blood sample was then used in the APTT test. Gallic acid was shown to provide hemostatic activity and reduce clotting time in the APTT test. That is, gallic acid functioned as an activator of the APTT test, similarly to the ellagic acid of Yoshida. Please note that formula (I) of the instant application embraces a gallic acid compound as an embodiment.
MPEP § 2144.06(I) indicates that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art" (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). Therefore it would have been prima facie obvious to have combined the gallic acid of Lin with the first reagent of Yoshida to form a third composition comprising both ellagic acid and gallic acid to be used as the first reagent in the assay of Yoshida, as Lin had demonstrated gallic acid to activate coagulation, as does the ellagic acid of Yoshida.
Thus, claims 1, 2, 11, and 13 were prima facie obvious.
	Regarding claims 3, 4, 14, and 15, Lin discloses administration of three concentrations of gallic acid (30, 100, and 300 µg/mL) which amounts were diluted into the systemic circulation of the mice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tested multiple concentrations of gallic acid to optimize the test, as was done by Lin. Lin demonstrates testing for optimized concentrations of gallic acid and found that 300 µg/mL significantly reduced the APTT clotting time. Based on the examples of Lin, one of ordinary skill could have arrived at a concentration of Gallic acid that would have functioned in the assay of Yoshida. Unless there is evidence indicating such concentrations recited in claims 3 and 14 are critical, differences in concentration will not support patentability (see MPEP § 2144.05 (II)(A)). 
	Regarding claim 5, Yoshida discloses that the reagent comprising ellagic acid and phospholipids also comprises a metal ion (“Preferably, the reagent according to the present embodiment further contains a metal ion-forming compound” paragraph [0026]). 
	Regarding claims 6 , 16, and 19 Yoshida discloses that the metal ion is at least one selected from the group consisting of a zinc ion, an aluminum ion and a manganese ion (“the metal ion-forming compound is preferably any combination selected from a zinc-ion forming compound, a manganese-ion forming compound, and an aluminum-ion forming compound” paragraph [0026]). 
	Regarding claims 7, 8, 17, and 20, Yoshida discloses that the reagent comprising ellagic acid and phospholipids further comprises a nonpolar amino acid (“It is preferable that the reagent according to the present embodiment further contains an aromatic amino acid compound…Examples of the aromatic amino acid include, but are not particularly limited to, phenylalanine, tyrosine, tryptophan, histidine, and the like” paragraph [0028]). Yoshida lists phenylalanine as a preferred aromatic amino acid which is also known in the art to be nonpolar.  Thus claims 7, 8, and 17 where prima facie obvious.
	Regarding claims 9 and 10, Yoshida discloses that the aromatic amino acid concentration in the first reagent comprising ellagic acid and phospholipids is preferably 0.001 w/v % or more and more, preferably 0.01 w/v % or more, and is more preferably 10 w/v % or less, and more preferably 1.0 w/v % or less (paragraph [0029]). The ranges disclosed by Yoshida render obvious the concentrations recited in claims 9 and 10 as the concentrations fall in the range disclosed by Yoshida. 
Regarding claims 12 and 18, Yoshida taught that phosphatidylethanolamine, phosphatidylcholine, and phosphatidylserine were the preferred phospholipids ([0022]), such that it would have been obvious to have used those in the method as modified.
Thus the invention as a whole was prima facie obvious.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PAUL SELWANES whose telephone number is (571)272-9346. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.P.S./Examiner, Art Unit 1657                                                                                                                                                                                                        






/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635